DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 1/18/2022 is acknowledged.
Applicant amended claims 1, 5, and 6; and cancelled claims 3 and 4. 
Applicant added claims 33-35.

Allowable Subject Matter
Claims 1, 2, 5-7, and 21-35 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 would be allowable because a closest prior art, Wang et al. (US 2018/0175201), discloses depositing a first titanium nitride layer 66 (Fig. 14, paragraph 0028, wherein “TiN”) but fails to disclose an n-type work function layer over the first titanium nitride layer; and depositing a second titanium nitride layer over the n-type work function layer, wherein the second titanium nitride layer is deposited at a second temperature higher than the first temperature. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: an n-type work function layer over the first titanium nitride layer; and depositing a second titanium nitride layer over the n-type work function layer, wherein the second titanium nitride layer is deposited at a second temperature higher than the first temperature in combination with other elements of the base claim 1.
In addition, claim 21 would be allowable because a closest prior art, Kannan et al. (US 2017/0250117), discloses depositing a first work-function layer 116 (Fig. 1B, paragraph 0036) over the first high-k dielectric (portion of 114 for 108 in Fig. 1B); and depositing a second work-function layer 122 (Fig. 1D, paragraph 0039) over the second high-k dielectric (portion of 114 for 110 in Fig. 1D), wherein the first work-function layer 116 (Fig. 1B, paragraph 0036, wherein “TiN”) and the second work-function layer 122 (Fig. 1D, paragraph 0039, wherein “TiN”) are formed of a same material but fails to disclose the first work-function layer is deposited at a first temperature, and wherein the second work-function layer is deposited at a second temperature lower than the first temperature. Additionally, the prior art of record neither anticipates nor 
Furthermore, claim 25 would be allowable because a closest prior art, Ganguli et al. (US 2011/0298062), discloses depositing a first titanium nitride layer 106 (Fig. 3B, paragraph 0041, wherein “TiN”) over the gate dielectric 103 (Fig. 3B), wherein the first titanium nitride layer is deposited at a first temperature (“temperature of about 100 to about 500 degrees Celsius” in paragraph 0047) but fails to disclose the second titanium nitride layer is deposited at a second temperature higher than the first temperature. Additionally, the prior art does not teach or suggest a method comprising: the second titanium nitride layer is deposited at a second temperature higher than the first temperature in combination with other elements of claim 29.

A closest prior art, Wang et al. (US 2018/0175201), discloses a method comprising: forming isolation regions 22 (Fig. 1, paragraph 0009) extending into a semiconductor substrate 20 (Fig. 1, paragraph 0009); recessing (see Fig. 2, paragraph 0011) the isolation regions 20 (Fig. 2), wherein after the recessing (see Fig. 2), a portion of a semiconductor material 24 (Fig. 1, paragraph 0011) between the isolation regions 20 (Fig. 2) protrudes higher than top surfaces of the isolation regions 20 (Fig. 2) to form a semiconductor fin 24 (Fig. 2); forming a first gate stack 80 (Fig. 17, paragraph 0036) comprising: forming a first gate dielectric 56 (Fig. 9, paragraph 0022, wherein “High-k dielectric layer 56 is formed as a conformal layer, and extends on the sidewalls of protruding fins 24' and the top surface and the sidewalls of gate spacers 38”) on sidewalls and a top surface of the semiconductor fin 24 (Fig. 9); and depositing a first titanium nitride layer 66 (Fig. 14, paragraph 0028, wherein “TiN”) over the first gate dielectric 56 (Fig. 14) as a work-function layer (see paragraph 0028, wherein “Work-function layer 66”); and forming a source region and a drain region 42 (Fig. 5, paragraph 0016), wherein the source 
In addition, a closest prior art, Hsu et al. (US 2009/0230479), discloses a method comprising: forming a first semiconductor region 100 (Fig. 3, paragraph 0021) and a second semiconductor region 200 (Fig. 3, paragraph 0021) on a semiconductor substrate 20 (Fig. 3, paragraph 0021); forming a first transistor 102 (Fig. 4, paragraph 0027) comprising: depositing a first high-k dielectric 126 (Fig. 4, paragraph 0026) over the first semiconductor region 100 (Fig. 3); and depositing a first work-function layer 132 (Fig. 3, paragraph 0026) over the first high-k dielectric 126 (Fig. 3), wherein the first work-function layer is deposited at a first temperature; and forming a second transistor 202 (Fig. 4, paragraph 0027) comprising: depositing a second high-k dielectric 224 (Fig. 4, paragraph 0026) over the second semiconductor region 200 (Fig. 3); and depositing a second work-function layer 60 (Fig. 8, paragraph 0032) over the second high-k dielectric 224 (Fig. 8), wherein the first work-function layer 132 (Fig. 3, paragraph 0026; and see “TiN” in paragraph 0024) and the second work-function layer 60 (Fig. 8, paragraph 0032, wherein “TiN”) are formed of a same material but fail to teach the first work-function layer is deposited at a first temperature; and wherein the second work-function layer is deposited at a second temperature lower than the first temperature as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-28 depend on claim 21.
Furthermore, a closest prior art, Ganguli et al. (US 2011/0298062), discloses 
a method comprising: forming a gate stack 114 (Fig. 1, paragraph 0018) on a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813